DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Request for Continued Examination filed on July 14, 2022.  Claims 15-18 have been cancelled.  Thus, claims 1-14 and 19-21 are pending.  Claims 1, 13, 14, 19, 20 and 21 are independent.

Response to Arguments
Applicants’ arguments have been fully considered and persuasive because they are directed toward the newly added claim limitations.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 12-14 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1 and 19 are directed to a system, and claims 13, 14, 20 and 21 are directed to a method (i.e., a process). Therefore, claims 1, 13, 14 and 19-21 are within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. 
Claim 1 recites:
1. (Currently Amended) A control apparatus comprising: 
a detection unit that detects a partial object using a sensor, wherein the partial object is a part of an object riding on a vehicle and is jutting outside the vehicle; and 
an output control unit that outputs travel information relating to travel of the vehicle based on the detected partial object, 
wherein the detection unit acquires point cloud data as a result of detection performed by the sensor, extracts a foreground area representing the vehicle or the object riding on the vehicle from the point cloud data, and determines an area representing the partial object by computing a difference between the foreground area and a predetermined area representing the vehicle, 
wherein the point cloud data is 3D point cloud data, and 
wherein the detection unit: 
generates a cluster by clustering a plurality of point data included in the point cloud data based on a distance between the point data; and 
extracts the foreground area by determining, as a cluster representing the foreground area, a cluster that satisfies a condition that a distance to the vehicle is within a predetermined distance or a cluster that satisfies a condition that moves along with the vehicle over time.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers gathering and analyzing data.  Specifically, the “detect” step encompasses gathering data of an object. The “output travel information” step encompass receiving information related to the object.  Also, the “acquire point cloud data” encompasses receiving additional data.  The “extracts a foreground area” step encompasses outputting data from the additional data.  The “determines an area representing the partial data” encompasses analyzing the output data.  Furthermore, the “generates a cluster” step encompasses manipulating the point cloud data.  Finally, the “extract the foreground area” step encompasses presenting new data from the manipulated data.  Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the non-bold portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
1. (Currently Amended) A control apparatus comprising: 
a detection unit that detects a partial object using a sensor, wherein the partial object is a part of an object riding on a vehicle and is jutting outside the vehicle; and 
an output control unit that outputs travel information relating to travel of the vehicle based on the detected partial object, 
wherein the detection unit acquires point cloud data as a result of detection performed by the sensor, extracts a foreground area representing the vehicle or the object riding on the vehicle from the point cloud data, and determines an area representing the partial object by computing a difference between the foreground area and a predetermined area representing the vehicle, 
wherein the point cloud data is 3D point cloud data, and 
wherein the detection unit: 
generates a cluster by clustering a plurality of point data included in the point cloud data based on a distance between the point data; and 
extracts the foreground area by determining, as a cluster representing the foreground area, a cluster that satisfies a condition that a distance to the vehicle is within a predetermined distance or a cluster that satisfies a condition that moves along with the vehicle over time.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “detection unit . . .” and “control unit. . .”, the examiner submits that these limitations are an attempt to generally link additional elements to a technological environment. In particular, the one or more processors are recited at a high level of generality and merely automates the detecting, determining and modifying steps, therefore acting as a generic computer to perform the abstract idea. The subject vehicle is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The additional limitation is no more than mere instructions to apply the exception using a computer (the processors). 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitations as an ordered combination or as a whole, the limitations add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

101 Analysis – Step 2B 
Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “by the subject vehicle” amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible. 
Dependent claim 12 does not recite any further limitations that cause the claims to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application [provide concise explanation]. Therefore, dependent claim 12 is not patent eligible under the same rationale as provided for in the rejection of 1. 
Applicant’s claims 2-11 recite additional elements that provide significantly more than the recited judicial exception.  The use of one or more computers to implement the above recited abstract idea(s), with nothing more, is a well-understood, routine and conventional activity. 
Therefore, claims 1, 12 -14 and 19-21 are ineligible under 35 USC §101.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661